Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered on or about October 26, 2011, which denied plaintiffs’ motion for summary judgment, unanimously affirmed, with costs.
Plaintiffs failed to establish their entitlement to judgment as a matter of law by showing that they either performed under the contract or were excused from doing so (see Harris v Seward Park Hous. Corp., 79 AD3d 425 [1st Dept 2010]). Moreover, the record presents triable issues of fact as to whether defendant breached the Operating Agreement (see Boston Concessions Group v Criterion Ctr. Corp., 200 AD2d 543 [1st Dept 1994]).
We have considered plaintiffs’ remaining arguments and find *535them unavailing. Concur—Friedman, J.P., Sweeny, Renwick, Freedman and Roman, JJ.